t c memo united_states tax_court david c and wendy clark et al petitioners v commissioner of internal revenue respondent docket nos filed date paul e kent for petitioners catherine g chang and jon d feldhammer for respondent 1cases of the following petitioners are consolidated herewith american synergy asbestos removal services inc a k a synergy environmental inc docket no clark c trust a k a clark c family_trust reed humpherys trustee docket no american synergy corporation docket no american synergy financial co trust r jacobsen trustee docket no synergy environmental co trust a k a american synergy co trust david c clark trustee docket no and synergy environmental co trust steve shallenberger trustee docket no memorandum opinion haines judge these cases are before the court on respondent’s motions for entry of decision and petitioners’ motions to reform stipulation of settled issues background because the parties anticipated a lengthy trial these cases were set for trial at a special session of the court to commence on date in san francisco california on date respondent’s counsel met with petitioner david clark and petitioners’ counsel to discuss a possible settlement on date respondent wrote petitioners a letter detailing a comprehensive settlement offer addressing all issues raised in the notices of deficiency on which these cases are based one pertinent term of the settlement offer was that petitioners david and wendy clark docket no would concede all adjustments determined in their notice_of_deficiency with the exception of a delinquency addition_to_tax for those adjustments included a rental income adjustment which was associated with american synergy asbestos removal services inc asarsi docket no another term of the proposed settlement was that any penalty or addition_to_tax amounts asserted in the notice_of_deficiency against asarsi would be adjusted relative to the new deficiency amount unless the penalty or addition_to_tax was specifically conceded in respondent’s pretrial memorandum respondent’s letter informed petitioners that the offer would be held open until date pincite p m on date petitioners discussed with respondent the delinquency additions to tax under sec_6651 which were not conceded in respondent’s pretrial memorandum petitioners consistently maintained that asarsi had timely filed its federal_income_tax return after receiving an extension to file however respondent had no record of the extension nor did petitioners produce any such evidence nevertheless in the interest of settlement respondent revised his settlement offer by offering to reduce the addition_to_tax from percent of the related deficiency to percent the revised offer was held open until date pincite a m on date petitioners accepted the revised offer later that day the parties informed the court of the settlement during a conference call the court promptly canceled the date trial session the parties completed a stipulation of settled issues incorporating the terms of the settlement including the reduced delinquency addition_to_tax with respect to asarsi and the rental income adjustment the stipulation of settled issues was filed with the court on date respondent then prepared and sent to petitioners deficiency penalty and addition_to_tax computations as well as proposed decision documents according to the terms of the stipulation of settled issues during the week of date petitioners contacted respondent and stated that petitioners disagreed with respondent’s computations on date respondent received several documents from petitioners including an application_for automatic_extension of time to file corporate_income_tax return for asarsi’s taxable_year however petitioners failed to explain the disagreement with respondent’s computations on date the court filed respondent’s motions for entry of decision which asked the court to enter decisions in accordance with the terms of the stipulation of settled issues on date the court filed petitioners’ motions to reform stipulation of settled issues petitioners’ motions ask the court to modify the stipulation in two respects first petitioners ask the court to modify the stipulation because the rental income assigned to david and wendy clark was also assigned to asarsi second petitioners ask the court to modify the stipulation to eliminate the delinquency addition_to_tax asserted against asarsi for its tax_year because asarsi requested an automatic_extension of time to file a hearing on the motions was held on date in san francisco california discussion a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 108_tc_320 affd without published opinion 208_f3d_205 3d cir in settling a case each party agrees to concede some rights which may have been asserted against the opposing party as consideration for those secured in the settlement agreement 26_tc_171 a valid settlement once reached cannot be repudiated by either party and after parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence dorchester indus inc v commissioner supra pincite this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud mutual mistake or other similar ground 90_tc_315 42_tc_110 where the parties’ settlement leads to the vacating of an imminent trial date the court applies stringent standards to modify or set_aside the settlement dorchester indus inc v commissioner supra pincite stamm intl corp v commissioner supra pincite in such cases the moving party must satisfy standards akin to those applicable in vacating a judgment entered into by consent dorchester indus inc v commissioner supra pincite stamm intl corp v commissioner supra pincite see 276_us_311 the court has discretion to set_aside a settlement agreement filed with it but its discretion will not be exercised unless good cause is shown saigh v commissioner supra pincite petitioners seek to set_aside the stipulation as it relates to a delinquency addition_to_tax asserted against asarsi during the settlement negotiations petitioners contended that asarsi received an extension of time to file however they were unable to find a copy of the application_for extension petitioners argue that they were told if they could provide the application_for extension the entire addition_to_tax would be conceded by respondent respondent agrees he would have conceded the entire addition_to_tax but only if the application_for extension was provided before the execution of the stipulation petitioners were not able to provide a copy of the application_for extension until date more than months after the settlement was reached nothing in the stipulation of settled issues indicates that the parties intended to leave the issue open after the stipulation was filed with the court nor have petitioners shown that the parties intended to do so accordingly the stipulation regarding asarsi’s delinquency addition_to_tax is binding on the parties petitioners next ask the court to modify the stipulation as it relates to certain rental income arguably attributed to multiple parties petitioners claim that after careful examination of the notices of deficiency and their tax returns they discovered an erroneous duplication of income in the stipulation of settled issues even assuming that petitioners are correct that income was duplicated the court declines to modify the stipulation the settlement stipulation was a compromise and the mere fact that petitioners now feel more confident or knowledgeable on this issue than they did while stipulating the deficiencies is not sufficient grounds for voiding the settlement agreement see saigh v commissioner supra pincite if petitioners made a mistake in agreeing to the settlement respondent contends and the court agrees it was not mutual but unilateral this court has previously held that a party may be bound by its agreement although it has made a unilateral mistake in the calculation of a deficiency stamm intl corp v commissioner supra petitioners have not shown that respondent 2it is not clear on the face of the stipulation of settled issues whether there was a duplication of income 3in 992_f2d_955 9th cir the u s court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie set_aside a closing_agreement between taxpayers and the commissioner in pack the court held that the terms of the closing_agreement could not be relied on by the taxpayers to support their contention that waivers suspended continued committed fraud or otherwise improperly induced petitioners to agree to the offer the parties spent considerable time developing these cases and engaging in settlement discussions they were aware or should have been aware of the issues they compromised petitioners represented by competent counsel had the opportunity to review the stipulation before signing it and presumably they did furthermore the stipulation of settled issues is in accord with respondent’s settlement offer accepted by petitioners accordingly the court will not modify the stipulation on the basis of a unilateral mistake petitioners further argue that david clark was the only one who could accurately review the figures in the stipulation but he was out of the country when it was signed and thus unable to review the figures the stipulation was executed by petitioners’ counsel and petitioners do not argue that he lacked the authority to do so furthermore david clark was present at the parties’ settlement discussions and thus was aware of the term sec_3 continued the assessment of interest because the waiver was contrary to the internal_revenue_code code and the closing_agreement specifically stated that its terms were subject_to the code and the closing_agreement did not expressly create the waiver id pincite the reasoning of the court in pack is not applicable in this case the settlement agreement entered into by respondent and petitioners does not state that its terms are subject_to the code in fact respondent made several concessions which are in contravention of the code petitioners do not seek to set those aside of the settlement accordingly the court will not set_aside the stipulation on this basis in his settlement offer respondent made significant concessions which ultimately led to petitioners’ acceptance by accepting the offer petitioners chose to concede some of the rights they might have asserted in consideration for respondent’s concessions petitioners may not now avoid their own concessions while receiving the benefits of respondent’s to reflect the foregoing orders denying petitioners’ motions will be issued and orders and decisions granting respondent’s motions will be entered
